

116 HR 5734 IH: Neighbors Not Enemies Act
U.S. House of Representatives
2020-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5734IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2020Ms. Omar introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo repeal the Alien Enemies Act, and for other purposes.
	
 1.Short titleThis Act may be cited as the Neighbors Not Enemies Act. 2.Repeal of Alien Enemies ActSections 4067 through 4070 of the Revised Statutes of the United States (50 U.S.C. 21–24) are repealed.
		